Exhibit 10.26 PROFORMA UNAUDITED CONDENSED COMBINED STATEMENTS OF INCOME Combined Historical Pro forma ($000 USD) Qualytextil For the three months ended April 30, 2008 AS REPORTED US GAAP /USD Adjustment Adjustment Three months ended Income Statement Data: 4/30/08 4/30/08 (1 ) (2 ) 4/30/08 Net sales $ 27,280 $ 1,965 $ - $ - $ 29,245 Cost of goods sold 20,601 756 - - 21,357 Gross profit 6,679 1,209 - - 7,888 Operating expenses 5,231 830 - - 6,061 Operating profit 1,448 379 - - 1,827 Interest expense (100 ) (206 ) (131 ) 206 (231 ) Interest income 30 59 - - 89 Income before income taxes 1,378 232 (131 ) 206 1,685 Income tax expense 485 35 (47 ) 31 504 Net Income $ 893 $ 197 $ (84 ) $ 175 $ 1,181 Net income per share $ 0.16 $ 0.22 # shares used for basic EPS 5,487,260 5,487,260 ACCRETIVE TO EPS: $ 0.06 Exhibit NOTES TO: PROFORMA UNAUDITED CONDENSED COMBINED STATEMENTS OF INCOME Three months ended April 30, 2008 Adjustment Needed (1) Adjustment to reflect interest- Expense that would have been incurred on loan to finance purchase of Qualytextil $ 13,344 Interest rate assumed on proforma loan.Used Lakeland’s actual weighted average interest rate for the period + 40 BPS which is the pricing adjustment created by the higher leverage resulting from the purchase price borrowing 3.93 % Additional interest expense on purchase loan pro forma $ 131 Tax rate - The Company considers the rate of 36% to be appropriate as it represents the applicable tax effect on interest expense incurred on the loan assumed in USD. The Company did not use the effective tax rate which is 25.0%, since the rate is affected by various factors not relevant to the current transaction including income from various foreign subsidiaries, deductions etc. 36 % Tax benefit on additional interest expense $ 47 (2) Adjustment to add back interest expense on Qualytextil booksas the debt has been repaid as a result of this transaction
